I write separately to address defendant's third assignment of error. In this court's en banc decision in State v. Atkins-Boozer (May 31, 2005), Cuyahoga App. No. 84151, a majority of this court held that where the trial court imposed a sentence within the statutory range, it did not contravene the pronouncements set forth in Blakely v. Washington (2004),124 S.Ct. 2531, 159 L.Ed.2d 403, by making findings of fact in support of a sentence exceeding the statutory minimum for a first time offender. Accordingly, having decided this issue, this court will be consistent so long as Atkins-Boozer, supra, remains good law.